DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-7 as amended by applicant’s preliminary amendment filed 08 November 2019 are presently under consideration.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lavan (US 2006/0261213).

Regarding claim 1 Lavan discloses a solar cell arrangement for an electrically drivable motor vehicle ([0018], [0037] Figs. 3-4 see: photovoltaic array 66 on vehicle 10 driven by electric motors), the solar cell arrangement comprising: 
at least one flexible structure ([0017]-[0020], Figs. 3-6 see: flexible wing 58 formed from fabric material 76), 
at least one inflatable chamber ([0020], Fig. 5 see: inflatable cavity 80) which is arranged or formed on the at least one flexible structure ([0020]-[0021], Fig. 5 see: inflatable cavity 80 formed by spars 78 and fabric material 76 in wing 58), 
at least one solar cell unit arranged on the at least one flexible structure ([0018], [0020], Figs. 3-6 see: photovoltaic array 66 on flexible wing 58), and 
at least one transfer device connected to the at least one inflatable chamber for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0020]-[0021] Figs. 5-6 see: internal pressure regulator fills the wings with the lighter-than-air gas transitioning them from a coiled configuration within wing wells to a deployed wing condition), 
wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer ([0017], [0020]-[0021], Fig. 5 see: the wings are constructed with a shape memory polymer to aid in unrolling the wings into the extended position).

Regarding claim 2 Lavan discloses a motor vehicle (Figs. 3-4 see: vehicle 10), comprising: 
at least one electric drive device ([0019], [0029], [0037] Figs. 3-4 and 7 see: propellers 68 driven by electric propulsion motors 154, 156), and 
a solar cell arrangement, the solar cell arrangement comprising: 
at least one flexible structure ([0017]-[0020], Figs. 3-6 see: flexible wing 58 formed from fabric material 76), 
at least one inflatable chamber ([0020], Fig. 5 see: inflatable cavity 80) which is arranged or formed on the at least one flexible structure ([0020]-[0021], Fig. 5 see: inflatable cavity 80 formed by spars 78 and fabric material 76 in wing 58), 
at least one solar cell unit arranged on the at least one flexible structure ([0018], [0020], Figs. 3-6 see: photovoltaic array 66 on flexible wing 58), and 
at least one transfer device connected to the at least one inflatable chamber for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0020]-[0021] Figs. 5-6 see: internal pressure regulator fills the wings with the lighter-than-air gas transitioning them from a coiled configuration within wing wells to a deployed wing condition), 
wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber (4) is formed at least partially from the shape-memory polymer ([0017], [0020]-[0021], Fig. 5 see: the wings are constructed with a shape memory polymer to aid in unrolling the wings into the extended position).

Regarding claim 5 Lavan discloses the motor vehicle according to claim 2, wherein:
at least one storage space for storing the at least one flexible structure in its slack storage state ([0021], Figs. 3-6 see: the wing 58 is stored within a wing well in hull 50 in a coiled configuration), and at least one retraction device for retracting the at least one flexible structure in its slack storage state into the at least one storage space ([0029] Fig. 7 see: propulsion system 124 includes necessary hardware and software to retract the wings as needed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), and further in view of Zhu (CN 106476591A, reference made to attached English machine translation) and in further view of Keller et al (US 2012/0090660).

Regarding claim 1 Morazan discloses a solar cell arrangement for an electrically drivable motor vehicle, the solar cell arrangement comprising: 
at least one flexible structure ([0029], Figs. 1-2 see: flexible shade 22), 
at least one solar cell unit arranged on the at least one flexible structure ([0039], Figs. 4-6 see: shade 22 includes a photovoltaic material 320 (solar cell)), and 
at least one transfer device ([0031] Figs. 3A-3C see: spindle 31 of drive device 30) for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0031] Figs. 3A-3C see: spindle 31 of drive device 30 transferring the shade 22 from a stowed to a deployed configuration).
Morazan does not explicitly disclose at least one inflatable chamber which is arranged or formed on the at least one flexible structure or where the at least one transfer device is connected to the at least one inflatable chamber.
Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Zhu teaches a shade for a vehicle including a photovoltaic panel (photovoltaic panel 1 in Figs. 2-4) where Zhu teaches the shade includes at least one inflatable chamber (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7) which is arranged or formed on at least one flexible structure (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 on umbrella cloth 14) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14). Zhu teaches the sunshade for a vehicle is thus able to be easily operated and stowed in a small space and automatically opened according to a user control when the vehicle is directly irradiated by the sun (Zhu, [0061]).
Zhu and Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
Morazan teaches the flexible structure (shade 22) is extended by flexible rods (14) which also support the flexible structure where Morazan teaches other types of devices may also be used to support the flexible structure ([0029]-[0030] Figs. 1-3). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Zhu such that the flexible rods (14) of Morazan are formed as hollow elastic guide rods 7 (claimed inflatable chamber(s)) as taught by Zhu (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7) arranged or formed on the at least one flexible structure of Morazan as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 on umbrella cloth 14) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14) as Morazan does not explicitly limit or specify the construction of the flexible rods and such a modification would have thus amounted to the use of a known flexible guide rod construction for its intended use in the known environment a sunshade for a vehicle to accomplish the entirely expected result of deploying the sunshade while being able to be stowed in a small space as taught by Zhu (Zhu, [0061]).
Modified Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Keller teaches a solar cell arrangement for collapsible structures for both space and terrestrial applications (Keller, see abstract and paras [0003]-[0004]). Keller teaches the collapsible support for the solar cell arrangement comprises longerons shaped as tubes formed from an elastic material such as an elastic memory composite (shape memory polymer) that allows the material and structure to be expanded when exposed to heat (Keller, [0050], Fig. 5) and arranged on or as part of a flexible support material of a solar cell arrangement (Keller, [0047], [0049]-[0050], Figs. 5-6 see: longeron 320 connected to solar panels 300/310 either on a fabric mesh support or a batten 330, terrestrial embodiment also shown in Figs. 11A-11D, 14-19).
Keller and modified Morazan are combinable as they are both concerned with the field of solar cell arrangement for collapsible structures and Keller is also directed to solving the same problem as applicant’s claimed invention of providing stiffness or rigidity to a collapsible solar cell arrangement using a shape memory polymer.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Keller such that the elastic guide rods of modified Morazan are formed from an elastic memory composite (shape memory polymer) as taught by Keller (Keller, [0050], Fig. 5) as such a modification would allow the flexible structure of modified Morazan to be expanded when exposed to heat while providing the necessary function of acting as a stiffening structural support for the solar cell arrangement of Morazan when deployed (Keller, [0050]).
The claim 1 statements “for an electrically drivable motor vehicle” in the preamble are directed to an intended use of the claimed solar cell arrangement. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The solar cell arrangement of modified Morazan is for a drivable motor vehicle and thus is considered to meet any structural requirements of a solar cell arrangement for an electrically drivable motor vehicle.

Claims 2-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), further in view of Romana et al (US 2007/0107768) and further in view of Zhu (CN 106476591A, reference made to attached English machine translation) and in further view of Keller et al (US 2012/0090660).

Regarding claim 2 Morazan discloses a motor vehicle (see Figs. 1A-1B), comprising: 
a solar cell arrangement (Figs. 1A-1B see: automated vehicle sunshade 10), the solar cell arrangement comprising: 
at least one flexible structure ([0029], Figs. 1-2 see: flexible shade 22), 
at least one solar cell unit arranged on the at least one flexible structure ([0039], Figs. 4-6 see: shade 22 includes a photovoltaic material 320 (solar cell)), and 
at least one transfer device ([0031] Figs. 3A-3C see: spindle 31 of drive device 30) for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0031] Figs. 3A-3C see: spindle 31 of drive device 30 transferring the shade 22 from a stowed to a deployed configuration).
Morazan does not explicitly disclose at least one electric drive device.
Morazan does not explicitly disclose at least one inflatable chamber which is arranged or formed on the at least one flexible structure or where the at least one transfer device is connected to the at least one inflatable chamber.
Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Romana discloses a motor vehicle comprising a deployable solar power system (see Abstract and Figs. 1-2). Romana teaches the motor vehicle comprises at least one electric drive device (Romana, [0030], Figs. 1-2 see: vehicle 12 is a hybrid or electric powered motor vehicle and thus includes an electric drive device) where power generated in the solar power system can be used to power one or more electrically-powered motors in the vehicle (Romana, [0032]).
Romana and Morazan are combinable as they are both concerned with the field of motor vehicles with deployable solar power arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the motor vehicle of Morazan in view of Romana such that the motor vehicle comprises at least one electric drive device as taught by Romana (Romana, [0030], Figs. 1-2 see: vehicle 12 is a hybrid or electric powered motor vehicle and thus includes an electric drive device) as Romana teaches power generated in the solar cell arrangement can thus be used to power the one or more electrically-powered motors (drive device(s)) in the vehicle (Romana, [0032]).
 Zhu teaches a shade for a vehicle including a photovoltaic panel (photovoltaic panel 1 in Figs. 2-4) where Zhu teaches the shade includes at least one inflatable chamber (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7) which is arranged or formed on at least one flexible structure (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 on umbrella cloth 14) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14). Zhu teaches the sunshade for a vehicle is thus able to be easily operated and stowed in a small space and automatically opened according to a user control when the vehicle is directly irradiated by the sun (Zhu, [0061]).
Zhu and Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
Morazan teaches the flexible structure (shade 22) is extended by flexible rods (14) which also support the flexible structure where Morazan teaches other types of devices may also be used to support the flexible structure ([0029]-[0030] Figs. 1-3). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Zhu such that the flexible rods (14) of Morazan are formed as hollow elastic guide rods 7 (claimed inflatable chamber(s)) as taught by Zhu (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7) arranged or formed on the at least one flexible structure of Morazan as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 on umbrella cloth 14) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14) as Morazan does not explicitly limit or specify the construction of the flexible rods and such a modification would have thus amounted to the use of a known flexible guide rod construction for its intended use in the known environment a sunshade for a vehicle to accomplish the entirely expected result of deploying the sunshade while being able to be stowed in a small space as taught by Zhu (Zhu, [0061]).
Modified Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Keller teaches a solar cell arrangement for collapsible structures for both space and terrestrial applications (Keller, see abstract and paras [0003]-[0004]). Keller teaches the collapsible support for the solar cell arrangement comprises longerons shaped as tubes formed from an elastic material such as an elastic memory composite (shape memory polymer) that allows the material and structure to be expanded when exposed to heat (Keller, [0050], Fig. 5) and arranged on or as part of a flexible support material of a solar cell arrangement (Keller, [0047], [0049]-[0050], Figs. 5-6 see: longeron 320 connected to solar panels 300/310 either on a fabric mesh support or a batten 330, terrestrial embodiment also shown in Figs. 11A-11D, 14-19).
Keller and modified Morazan are combinable as they are both concerned with the field of solar cell arrangement for collapsible structures and Keller is also directed to solving the same problem as applicant’s claimed invention of providing stiffness or rigidity to a collapsible solar cell arrangement using a shape memory polymer.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Keller such that the elastic guide rods of modified Morazan are formed from an elastic memory composite (shape memory polymer) as taught by Keller (Keller, [0050], Fig. 5) as such a modification would allow the flexible structure of modified Morazan to be expanded when exposed to heat while providing the necessary function of acting as a stiffening structural support for the solar cell arrangement of Morazan when deployed (Keller, [0050]).

Regarding claim 3 modified Morazan discloses the motor vehicle according to claim 2, wherein: 
the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side (Morazan, [0034] Figs. 1A-1B see: shade 22 forms a hood covering the roof of the motor vehicle, the trunk, a portion of the hood, the windows, a portion of the doors and the door handles).

Regarding claim 5 modified Morazan discloses the motor vehicle according to claim 2, wherein:
at least one storage space for storing the at least one flexible structure in its slack storage state (Morazan, [0033]-[0034] Figs. 1A-1B. 2A-2C, see: shade 22 stored in compartment 12), and
at least one retraction device for retracting the at least one flexible structure in its slack storage state into the at least one storage space (Morazan, [0033]-[0035] Figs. 1A-1B see: shade 22 retracted by drive device 30 onto spindle 31 to fit within compartment 12).

Regarding claim 6 modified Morazan discloses the motor vehicle according to claim 5, wherein: 
the at least one storage space is arranged in a roof region of the motor vehicle (Morazan, [0033]-[0034] Figs. 1A-1B. 2A-2C, see: compartment 12 arranged on the roof of the vehicle).

Regarding claim 7 modified Morazan discloses the motor vehicle according to claim 5, wherein: 
Morazan teaches at least one vehicle electronics is connected to the at least one transfer device and the at least one retraction device (Morazan, [0037] see: drive device to deploy and retract the sunshade is connected to a weather sensor and to a controller) and Zhu also teaches where at least one vehicle electronics is connected to the at least one transfer device (Zhu, [0046]-[0051], [0025], [0061] Figs. 1, 3-5 see: air pump 3 for deploying hollow elastic guide rods 7 and sunshade cloth 14 under user electronic control) and is configured: 
to actuate the at least one transfer device during a parked condition of the motor vehicle in order to automatically transfer the at least one flexible structure, which is fully present in the at least one storage space, from the slack stowage state to the tensioned function state, and thereby move the at least one flexible structure out of the at least one storage space (Morazan, [0042]-[0043], [0051] see: the automated vehicle sunshade will be deployed while the vehicle is parked), and 
after receiving a signal indicating an impending end of the parked condition, to actuate the at least one retraction device to automatically retract the at least one flexible structure, again in its slack stowage state, completely back into the at least one storage space (Morazan, [0035], [0037] see: controller includes a memory and can receive signals to determine if the retraction of the sunshade is required, or based on user input).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), further in view of Romana et al (US 2007/0107768) in view of Zhu (CN 106476591A, reference made to attached English machine translation) in view of Keller et al (US 2012/0090660) as applied to claims 2-3 and 5-7 above and in further view of Piekny (US 2017/0342771).

Regarding claim 4 modified Morazan discloses the motor vehicle according to claim 2, but modified Morazan does not explicitly disclose wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle, however, Morazan teaches in para [0047] that the vehicle sunshade 22 can be removably mounted on the vehicle and mounted on other parts of the vehicle other than the roof.
Piekny teaches it was known to arrange flexible structures including solar cell arrangements (Piekny, [0011]-[0018],  Figs. 1-3 see: photovoltaic sheet 208) configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle (Piekny, [0012]-[0016],  Figs. 1-3 see: photovoltaic sheet 208 arranged at a vehicle interior 110 forming a sunshade over a windshield 112 when deployed).
Piekny and modified Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
As Morazan teaches in para [0047] that the vehicle sunshade 22 can be removably mounted on the vehicle and mounted on other parts of the vehicle other than the roof, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sunshade of Morazan in view of Piekny to arrange the configure the at least one flexible structure (sunshade) of Morazan such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window of Morazan facing a passenger compartment of the motor vehicle as taught by Piekny (Piekny, [0012]-[0016],  Figs. 1-3 see: photovoltaic sheet 208 arranged at a vehicle interior 110 forming a sunshade over a windshield 112 when deployed) for the purpose of providing sun shielding over a particular portion of the vehicle to reduce temperature within the vehicle as in Piekny (Piekny, [0018]) and as such a configuration if deployed over a vehicle side window as in Piekny (Piekny, [0018]) would allow operation of the sunshade for sun shielding and power production at a vehicle interior while the vehicle is in motion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veracini (US 2018/0163428)  teaches in Figs. 1-6 and paras [0026]-[0046] a cover device 1 for a vehicle formed from a flexible cover material 2 comprising inner chambers 9 that are inflatable to deploy the flexible cover.
Cadogan et al (US 2004/0148901) teaches in paras [0002], [0006], [0010], [0021] [0024], [0034]  collapsible solar cell array arrangements comprising inflatable rigidizable booms formed from shape memory polymer.
Browne et al (US 2009/0072575) teaches a vehicle cover 10 deployable with an active material element 18 such as a shape memory polymer (SMP) in paras [0026], [0038] and Figs. 1-2 and 5 where the storage compartment for the cover includes a solar panel 50.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726